Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered July 13, 1989, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fourth degree and sentencing him, as a predicate felon, to an indeterminate prison term of from 2 to 4 years, unanimously affirmed.
Defendant’s motion to suppress the physical evidence was properly denied. At the suppression hearing, police officers testified that after they had dispersed a crowd in the area of 116th Street and Manhattan Avenue, they returned to that place to see if their orders had been followed, and observed the defendant 15 feet away, with his back to the street, *232attempting to pass a glassine envelope, ultimately determined to contain heroin, to another individual. Defendant argues that the hearing court erred in crediting the testimony of the arresting officers, which he asserts was incredible. To the contrary, we do not find the commission of a drug transaction under these circumstances so unlikely as to be incredible as a matter of law, and we decline to disturb the findings of the motion court, which was in the best position to determine credibility and to weigh any conflict in the officers’ testimony. Concur—Kupferman, J. P., Carro, Ellerin, Wallach and Smith, JJ.